Case 21-11750-mdc          Doc 28    Filed 06/24/21 Entered 06/24/21 13:04:01             Desc Main
                                     Document     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                             CHAPTER 11

MIDNIGHT MADNESS DISTILLING LLC                    CASE NO. 21-11750 (MDC)


                                  CERTIFICATE OF SERVICE

         I, hereby certify that on the 24th day of June, 2021, true and correct copies of the

following were served via email upon the parties listed below:

         1.       Debtor’s Motion for Expedited Consideration Pursuant to Local Rule 5070-1(f) of

Certain First-day Motions and Related Relief.

         2.       Debtor’s Emergency Motion for Authority to Use Cash Collateral Pursuant to 11

U.S.C. § 363.

         3.       Motion of Debtor for Entry of Interim and Final Order Determining Adequate

Assurance of Payment for Future Utility Services.

         4.       Debtor’s Motion to Pay Pre-Petition Wages, Salaries and Other Related

Obligations.

         5.       Debtor’s Expedited Motion for Entry of an order: (I) Approving the Sale or Sale

of up to Substantially all of the Debtor’s Assets, and the Assumption and Assignment of Certain

Executor Contracts and Unexpired Leases, (II) Approving Certain Bidding Procedures,

Assumptions and Assignment Procedures, and the Form and Manner of Notice Thereof, (III)

Scheduling Hearings for Such Relief and (IV) Granting Related Relief.

         6.       Signed Order Approving Motion for Expedited Consideration of First Day

Motions.




         8357311 v1
Case 21-11750-mdc      Doc 28   Filed 06/24/21 Entered 06/24/21 13:04:01       Desc Main
                                Document     Page 2 of 3



Dated: June 24, 2021                          /s/ Harry Giacometti
                                              Harry Giacometti, Esquire
                                              Flaster/Greenberg P.C.
                                              1835 Market Street, Suite 1050
                                              Philadelphia, PA 19103




                                          2
Case 21-11750-mdc     Doc 28     Filed 06/24/21 Entered 06/24/21 13:04:01   Desc Main
                                 Document     Page 3 of 3



                                        SERVICE LIST

Andrew W. Bonekemper, Esq
Fox Rothschild, LLP
10 Sentry Parkway, Suite 200
P.O. Box 3001
Blue Bell, PA 19422-3001
abonekemper@foxrothschild.com

Brian A. Berkley, Esq
Fox Rothschild, LLP
10 Sentry Parkway, Suite 200
P.O. Box 3001
Blue Bell, PA 19422-3001
bberkley@foxrothschild.com

Michael G. Menkowitz, Esq.
Fox Rothschild, LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103
mmenkowitz@foxrothschild.com




                                           3
